Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2020 has been entered.
 
Response to Applicants Arguments/Remarks

Applicants argue that the claims define a “kit” that contains four agents for detecting identified markers in which the agents are listed to a common support.”  The transition term used is comprising which allows for the presence of additional markers.
Applicants further argue, “Kearney neither teaches nor suggests that detecting the aforesaid three markers, collectively, is useful for diagnosing any cancer other than lung cancer, or indeed useful for anything whatsoever other than for diagnosing lung cancer.”  The claims are composition claims, not method of use claims; therefore, it is permissible for the markers to detect lung cancer and/or other cancer types.  Since lung cancer concerns health status, it would make sense to include other markers that are indicative of health status and/or cancer status.

	Applicants further argue that Kearney fails to teach the extracellular matrix protein and the solid support.   Kearney does actually mention the presence of extracellular matrix proteins as listed on Page 20 of Kearney.   	
Applicants further argue the combination of the markers from the teachings of Chen, Vaisanen, and Fey would have been inappropriate.  Examiner disagrees because the markers taught in Kearney are useful for cancer detection as are the markers taught in the Chen, Vaisanen, and Fey references.  Examiner’s rational for combining prior art references may be different than the rational intended by applicant.  It is perfectly acceptable to have a detection kit that is capable of detecting different types of cancer in order to promote the wellness of an individual.  
	Applicants further argue the use of Lim in the rejection stating there was not enough motivation provided to teach that the method of Lim is an improvement over the system of Kearney.  Examiner does not find this argument persuasive because the system taught in Lim is still capable of providing an effective means of analysis of such markers regardless of whether it is an improvement when compared with Kearney.  Lim clearly shows that the method of analysis using an array/chip is not novel.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 


Claims 1,3-4,6-9, are rejected under 35 U.S.C. 103 as being unpatentable over Kearney (US 20130230877) in view of Xiao “Epithelial mesenchymal transition and lung cancer” & Lim (US 20150190430).

Kearney teaches a method for identifying and utilizing agents for the detection of biomarker protein markers in a sample (Abstract, Paragraph 129).  Kearney specifically teaches in Table 6 biomarker protein markers that can be used.  One type of protein marker is an extracellular matrix protein (Page 20),  Another example of such a marker used in Table 6 is Matrix Metalloproteinase I (MMP1) (Page 36, Table 6) which is involved in building and/or restructuring of extracellular matrix.  Another marker can be Thrombospondin 1 (involved in cell-cell/cell matrix contacts) (Page 51).  Several different types of VEGF (a growth factor) are listed in table 6 also on Pages 51-52; Another recommended marker is Gremlin-1 (a BMP antagonist)  (Page 28) as in instant Claim 1,6-9, 
The instant set of claims are rather broad and just mention a “kit for the diagnosis of epithelial-to-mesenchymal transition.”  EMT is strongly involved in cancers like lung cancer progression so if markers mentioned in Table 6 of Kearney detect the presence as in instant Claim 1.
Kearney uses antibodies to detect such markers.  Kearney does not expressly state that the antibodies are attached to an array.  However, Lim teaches the use of an antibody detection array/antibody chip when analyzing similar types of markers (282).  An artisan would have been motivated to have used such an array/antibody chip for a variety of commercially important research, diagnostic, and therapeutic purposes (Paragraph 154).  There would have been a high expectation of success since the reference teaches that such an array/chip can be used for diagnostic purposes. as in instant Claim 3-4

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.


Claims 1,3-10,18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kearney (US 20130230877) in view of Chen “Collagen VI in cancer and its biological mechanisms,” Vaisanen “Type XIII collagen expression is induced during malignant transformation in various epithelial and mesenchymal tumors, Fey (WO .

Kearney teaches a method for identifying and utilizing biomarker proteins to monitor different lung conditions (Abstract, Paragraph 129).  Kearney specifically teaches in Table 6 biomarker proteins that can be used to monitor lung cancer.  One type of protein is an extracellular matrix protein (Page 20),  Another example of such a marker used in Table 6 is Matrix Metalloproteinase I (MMP1) (Page 36, Table 6) which is a protein involved in building and/or restructuring of extracellular matrix.  Another marker can be Thrombospondin 1 (involved in cell-cell/cell matrix contacts) (Page 51).  Several different types of VEGF (a growth factor) are listed on table 6 also on Pages 51-52; Another recommended marker is Gremlin-1 (a BMP antagonist) (Page 28) as in instant Claim 1,6-9,18  
The instant set of claims are rather broad and just mention a “kit for the diagnosis of epithelial-to-mesenchymal transition.”  EMT is strongly involved in cancers like lung cancer progression so if markers detect the presence of a disorder such as lung cancer, which would be a strong indication that epithelia mesenchymal transition (EMT) is occurring.  Epithelial mesenchymal transition is believed to play an important role in cancer progression and the acquisition of stem phenotype of tumor cells as taught by Xiao (Introduction Section) as in instant Claim 1.

Kearney teaches several extracellular matrix proteins as listed on page 20.  However, Kearney does not teach the monitoring of several extracellular matrix protein 
	Chen teaches Collagen VI is a protein which is known to be “highly expressed in a variety of cancers that favor tumor growth and progression (Abstract).”  
	Vaisane teaches that an increase in expression of collagen XIII was present in many types of tumor cells, making it a marker when analyzing cancer (Abstract). 
Fey teaches that the expression of KRT34 in cancer can differ based on the level of cancer metastasis (Page 18).
Since these markers can be used in cancer detection to detect tumor growth/progression and can analyze cancer metastasis, it would have been obvious to have included such additional protein markers in the markers used by Kearney to detect cancer.  as in instant Claim 1,5,7, 18

Kearney uses antibodies to detect such markers.  Kearney does not expressly state that the antibodies are attached to an array.  However, Lim teaches the use of an antibody detection array/antibody chip when analyzing similar types of markers (282).  An artisan would have been motivated to have used such an array/antibody chip for a variety of commercially important research, diagnostic, and therapeutic purposes (Paragraph 154).  There would have been a high expectation of success since the reference teaches that such an array/chip can be used for diagnostic purposes. as in instant Claim 3-4
as in instant Claims 1,7,10,19

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.

Claims 1,12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kearney (US 20130230877) in view of Xiao “Epithelial mesenchymal transition and lung cancer” & Lim (US 20150190430), Patel “Clinical course of lung cancer in patients with chronic kidney disease”, and Skerratt (5,258,314)

Kearney, Xiao, and Lim apply as above.  The references are concerned with cancer monitoring and do not make a link between cancer and dialysis patients.  However, at the time of applicant’s filing, the idea that dialysis patients had an increased risk for developing cancer because of chronic infections, weakened immune systems, treatments with immunosuppressive/cytotoxic drugs, nutritional issues, and problems with altered DNA repair (Introduction section) of Patel was already known.  Patel further discusses the co-existence of chronic kidney disease and lung cancer (Abstract).  Since 
Kearney teaches that biological samples can include tissue, blood, plasma, serum, whole blood, urine, saliva, genital secretion, cerebrospinal fluid, sweat, excreta ([16]).  Kearney does not specifically address getting such samples from a dialysis patient.  As discussed directly above, it would have been obvious to have tested dialysis patients for such markers since they have an increased risk for cancer development.  A patient undergoing dialysis has his/her peritoneal fluid collected routinely so it would have made sense to have analyzed peritoneal fluid for such markers.  Analyzing the peritoneal fluid would mean that a sample would not have to be drawn from another bodily fluid.  Skerratt summary of the invention section states that peritoneal fluid/dialyzed blood can be used for monitoring an individual (Column 2, ln 3-8) 

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.


Claims 1,12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kearney (US 20130230877) in view of Chen “Collagen VI in cancer and its biological mechanisms,” Vaisanen “Type XIII collagen expression is induced during malignant transformation in various epithelial and mesenchymal tumors, Fey (WO 2009121924), Goix (US 20080064113), Xiao “Epithelial mesenchymal transition and lung cancer”, Lim 

Kearney, Chen, and Vaisanen, Fey, Goix, Xiao, and Lim apply as above.  The references are concerned with cancer monitoring and do not make a link between cancer and dialysis patients.  However, at the time of applicant’s filing, the idea that dialysis patients had an increased risk for developing cancer because of chronic infections, weakened immune systems, treatments with immunosuppressive/cytotoxic drugs, nutritional issues, and problems with altered DNA repair (Introduction section) of Patel was already known.  Patel further discusses the co-existence of chronic kidney disease and lung cancer (Abstract).  Since dialysis patients are at risk for developing cancers such as lung cancers, it would have been obvious to have monitored them for cancer related biomarkers.  
Kearney teaches that biological samples can include tissue, blood, plasma, serum, whole blood, urine, saliva, genital secretion, cerebrospinal fluid, sweat, excreta ([16]).  Kearney does not specifically address getting such samples from a dialysis patient.  As discussed directly above, it would have been obvious to have tested dialysis patients for such markers since they have an increased risk for cancer development.  A patient undergoing dialysis has his/her peritoneal fluid collected routinely so it would have made sense to have analyzed peritoneal fluid for such markers.  Analyzing the peritoneal fluid would mean that a sample would not have to be drawn from another bodily fluid.  Skerratt summary of the invention section states that peritoneal fluid/dialyzed blood can be used for monitoring an individual (Column 2, ln 3-8) 

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.

Conclusion

All claims stand rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025.  The examiner can normally be reached on M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657